DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, is drawn to an aircraft capable of vertical takeoff and comprising a probe-deployment mechanism able to extend via a boom, fixed left and right propellers attached to corresponding sides of a main wing attached to the fuselage, a pitch propeller at the rear of the fuselage, and landing supports. Additionally, the aircraft is designed in such a way that when it is landed, the front of the fuselage extends at an upward angle from the ground and higher than the back of the fuselage.
Group II, claims 14-19, is drawn to a propeller-thrust-governing system for an associated propeller including one or more control surfaces located in an airflow of the associated propeller, wherein the one or more control surfaces are adjustable to reduce a thrust produced by the associated propeller; and the one or more control surfaces are also adjustable to redirect the trust produced by the associated propeller.
Group III, claim 20, is drawn to a method for sampling volatile organic compounds (VOCs) from trees in an orchard, the method comprising landing a VTOL capable unmanned aircraft in proximity to the tree, extending a sampling sensor probe to collect VOCs, collecting the sample by activating the sensor for a predetermined amount of time, retracting the sensor probe to the aircraft, and flying to a base or another sampling location.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I includes the special technical feature of an aircraft capable of vertical takeoff and comprising a probe-deployment mechanism able to extend via a boom, fixed left and right propellers attached to corresponding sides of a main wing attached to the fuselage, a pitch propeller at the rear of the fuselage, and landing supports, wherein the aircraft is designed in such a way that when it is landed, the front of the fuselage extends at an upward angle from the ground and higher than the back of the fuselage.  This technical feature is not present in Groups II and III.  Group II includes the special technical feature of a propeller-thrust-governing system for an associated propeller including one or more control surfaces located in an airflow of the associated propeller, wherein the one or more control surfaces are adjustable to reduce a thrust produced by the associated propeller; and the one or more control surfaces are also adjustable to redirect the trust produced by the associated propeller.  This technical feature(s) is not present in Groups I or III.  Group III in includes the special technical feature of a method for sampling volatile organic compounds (VOCs) from trees in an orchard, the method comprising landing a VTOL capable unmanned aircraft in proximity to the tree, extending a sampling sensor probe to collect VOCs, collecting the sample by activating the sensor for a predetermined amount of time, retracting the sensor probe to the aircraft, and flying to a base or another sampling location.  This technical feature is not present in Groups II or III.  As such, there is no technical feature shared across ALL inventions/groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666